DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mark Alleman on Monday, July 18, 2022.
The application has been amended as follows: 
In claim 1, line 10, “engageable” should be deleted and –that directly engage-- should be inserted.  
In claim 14, line 12, “engageable” should be deleted and –that directly engage-- should be inserted.  
In claim 18 line 4, “engageable” should be deleted and –that directly engage-- should be inserted.  
Response to Amendment
The Amendment filed May 13, 2022 has been entered.  Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed May 13, 2022, with respect to independent claims 1, 14, and 18 have been fully considered and are persuasive.  The rejection of claims 1-3 and 7-20 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the latch assembly as claimed in independent claims 1, 14, and 18 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claims 1, 14, and 18, the prior art of record, Beck (US 8585119), Siebt (US 20170043857), and Varney (US 8152208) together with Serpeloni (WO 2020007737 A1), teaches latch assemblies relevant to the claimed invention, but fails, both individually and in combination, to teach a latch assembly having each and every limitation of the claims.  Specifically, the prior art of record does not teach or suggest a latch assembly with a turret assembly including a first cartridge, a second cartridge inserted into the first cartridge, and a third cartridge inserted into the second cartridge and upon which the second cartridge rests, the first cartridge having teeth which directly engage with the teeth of the third cartridge.  
One of ordinary skills in the art would not find it obvious to modify the turret assembly of the prior art to be nested inside one another, second cartridge inserted into first cartridge and third cartridge inserted into inside second cartridge with the teeth of the first cartridge directly engaging the teeth of the third cartridge as claimed in the instant application without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed latch assembly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675